                           Case 1:20-cv-05614 Document 3 Filed 07/20/20 Page 1 of 2

AO 440 (Rev. 06/ 12) Summons in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                                   for the
                                                  Southern District of New York

                                                                     )
                                                                     )
                                                                     )
                                                                     )
Michael D. Cohen
                            Petitioner                               )
                                                                     )
                             V.                                              Civil Action No. 20 Civ. 5614
                                                                     )
WILLIAM BARR, in his official capacity as Attorney
General of the United States, MICHAEL CARVAJAL, in                   )
his official capacity as Director of the Bureau of Prisons,          )
and JAMES PETRUCCI, in his official capacity as Warden               )
of the Federal Correctional Institution, Otisville                   )
                           Defendant(s)                              )

                                                   SUMMONS IN A CIVIL ACTION

To: (Defendant's name and address)
                                          William Barr
                                          Attorney General of the United States
                                          950 Pennsylvania Avenue NW
                                          Washington, D.C. 20530




          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you (not counting the day you received it) - or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3)-you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are:
                                          E. Danya Perry
                                          Samidh Guha
                                          George M. Barchini
                                          PERRY GUHA LLP
                                          35 East 62nd Street
                                          New York, New York 10065
       If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                                  CLERK OF COURT


Date:
                                                                                          Signature a/Clerk or Deputy Clerk
                             Case 1:20-cv-05614 Document 3 Filed 07/20/20 Page 2 of 2

AO 440 (Rev. 06/ 12) Summons in a Civil Action (Page 2)

 Civil Action No.

                                                       PROOF OF SERVICE
                       (This section should not be filed with the court unless required by Fed. R. Civ. P. 4 (l))

           This summons for (name of individual and title, if any)
was received by me on (date)


           0 I personally served the summons on the individual at (place)
                                                                                  on (date)                            ; or

           0 I left the summons at the individual's residence or usual place of abode with (name)
                                                                   , a person of suitable age and discretion who resides there,
          ------------------


           on (date)                                , and mailed a copy to the individual's last known address; or

           0 I served the summons on (name of individual)                                                                       , who is
            designated by law to accept service of process on behalf of (name of organization)
                                                                                  on (date)                            ; or

           0 I returned the summons unexecuted because                                                                               ; or

           0 Other (specify):




           My fees are$                             for travel and $                   for services, for a total of$          0.00


           I declare under penalty of perjury that this information is true.



Date:
                                                                                              Server 's signature



                                                                                          Printed name and title




                                                                                              Server 's address


 Additional information regarding attempted service, etc:
